Name: Commission Regulation (EC) No 808/2001 of 26 April 2001 providing for compensation to producer organisations for tuna delivered to the processing industry between 1 April and 30 June 2000
 Type: Regulation
 Subject Matter: fisheries;  agricultural structures and production;  food technology;  civil law
 Date Published: nan

 Avis juridique important|32001R0808Commission Regulation (EC) No 808/2001 of 26 April 2001 providing for compensation to producer organisations for tuna delivered to the processing industry between 1 April and 30 June 2000 Official Journal L 118 , 27/04/2001 P. 0012 - 0015Commission Regulation (EC) No 808/2001of 26 April 2001providing for compensation to producer organisations for tuna delivered to the processing industry between 1 April and 30 June 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the market in fishery and aquaculture products(1), and in particular Article 27(6) thereof,Whereas:(1) Until 31 December 2000, Article 18 of Council Regulation (EC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(2), which was repealed by Regulation (EC) No 104/2000, provided for a compensatory allowance to be granted under certain conditions to Community tuna producer organisations for quantities of tuna delivered to the processing industry during the calendar quarter for which prices had been recorded, where both the average quarterly selling price recorded on the Community market and the free-at-frontier price plus any applicable countervailing charge were lower than 91 % of the Community producer price for the product concerned.(2) An examination of the situation on the Community market in the year 2000 has shown that between 1 April and 30 June of that year both the average quarterly selling price and the free-at-frontier price as referred to in Article 18 of Regulation (EEC) No 3759/92 for yellowfin tuna (Thunnus albacares) weighing more than 10 kg each, yellowfin tuna (Thunnus albacares) weighing not more than 10 kg each and skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) were lower than 91 % of the Community producer price in force, as laid down in Council Regulation (EC) No 2748/1999(3).(3) The conditions laid down by Regulation (EEC) No 3759/92 should be retained in order to take a decision on granting the compensatory allowance on the products in question for the period 1 April to 30 June 2000.(4) Entitlement to the compensatory allowance should be determined on the basis of sales covered by invoices bearing a date falling within the quarter concerned and which have been used to calculate the average monthly selling price referred to in Article 7(1)(b) of Commission Regulation (EEC) No 2210/93(4), which was repealed with effect from 1 January 2001 by Commission Regulation (EC) No 80/2001(5).(5) The level of the compensation provided for in Article 18(2) of Regulation (EEC) No 3759/92 may not in any case exceed either the difference between the triggering threshold and the average selling price of the product in question on the Community market or a flat-rate amount equivalent to 12 % of that threshold.(6) The quantities on which compensation as provided for in Article 18(1) of Regulation (EEC) No 3759/92 is payable may under no circumstances exceed the limits laid down in paragraph 3 of that Article for the quarter concerned.(7) In accordance with the ceilings laid down in Article 18(4) of Regulation (EEC) No 3759/92 for the purpose of calculating the allowance to be granted to each producer organisation, the quantities on which the allowance is payable should be allocated among the producer organisations concerned in proportion to the quantities produced by them in the same quarter of the 1997, 1998 and 1999 fishing years.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1The compensatory allowance to producer organisations for tuna delivered to the processing industry shall be granted for the period 1 April to 30 June 2000 in respect of the following products:>TABLE>Article 21. The total quantities on which the allowance for these species is payable shall be:>TABLE>2. The allocation of the total quantity among the producer organisations concerned shall be as set out in the Annex hereto.Article 3This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 388, 31.12.1992, p. 1.(3) OJ L 331, 23.12.1999, p. 28.(4) OJ L 197, 6.8.1993, p. 8.(5) OJ L 13, 17.1.2001, p. 3.ANNEXAllocation among producer organisations of quantities of tuna on which the compensatory allowance is payable for the period 1 April to 30 June 2000, broken down by compensation percentage band1.>TABLE>2.>TABLE>3.>TABLE>